Citation Nr: 1642093	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-37 093A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to August 1966 and from September 1966 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2009, and August 2009 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in St. Petersburg, Florida.

The case was remanded in January 2014 for the issuance of a supplemental statement of the case, and in November 2014 to afford the Veteran his requested hearing.  As discussed below, the Veteran's appeal has been withdrawn and is being dismissed.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for increased ratings for his lumbar spine, left lower extremity, bilateral hearing loss, and hemorrhoid disabilities, as well as entitlement to a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of increased ratings for his lumbar spine, left lower extremity, bilateral hearing loss, and hemorrhoid disabilities, as well as entitlement to a TDIU.  See June 2016 Correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of increased ratings for his lumbar spine, left lower extremity, bilateral hearing loss, and hemorrhoid disabilities, as well as entitlement to a TDIU, and they are dismissed.


ORDER

The appeal is dismissed.



		
A.C. MACKENZIE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


